Citation Nr: 0916993	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  05-31 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for jaw and dental 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to September 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (MROC) in Wichita, Kansas.  In March 2008, the 
Board remanded this case.  


FINDING OF FACT

The Veteran did not incur jaw/dental trauma during service; 
there is no current dental condition related to inservice 
dental trauma, nor is there any other current dental 
condition otherwise related to military service.


CONCLUSION OF LAW

The criteria for compensation for, or treatment of, a 
jaw/dental disorder have not been met.  38 U.S.C.A. §§ 1110, 
1131, 1712 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.381, 17.161 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
VCAA letter dated in March 2004 was sent to the claimant.  
Thereafter, in April 2008, another VCAA was sent to the 
claimant.  Cumulatively, the VCAA letters fully satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letters told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  ).  In particular, the VCAA notification: 
(1) informed the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informed the claimant about the information and evidence 
that VA will seek to provide; and (3) informed the claimant 
about the information and evidence that the claimant is 
expected to provide.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007) (Mayfield III).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See Mayfield III, (citing 
Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, No. 07-
1209 (U.S. Sup. Ct. Apr. 21, 2009); 556 U.S. ____ (2009); 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, "the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded a VA 
examination.  38 C.F.R. § 3.159(c)(4).  The records satisfy 
38 C.F.R. § 3.326.

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Current regulations provide that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease are not disabling, and may be considered 
service connected solely for the purpose of establishing 
eligibility for VA outpatient dental treatment.  38 C.F.R. § 
3.381(a).

Service connection may be granted for a dental condition of 
each tooth and periodontal tissue shown by the evidence to 
have been incurred in or aggravated by service.  When 
applicable, a determination will be made as to whether it is 
due to a combat wound or other service trauma, or whether the 
veteran was interned as a prisoner of war (POW).  38 C.F.R. § 
3.381(b).  The significance of finding a dental condition is 
due to service trauma is that a veteran will be eligible for 
VA dental treatment for the condition, without the usual 
restrictions of timely application and one-time treatment.  
38 C.F.R. § 17.161(c).

The following will not be service connected for treatment 
purposes: (1) calculus; (2) acute periodontal disease; (3) 
third molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in-service trauma; (4) impacted or malposed 
teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more of 
active service.  Teeth extracted because of chronic 
periodontal disease will be service-connected only if they 
were extracted after 180 days or more of active service.  38 
C.F.R. § 3.381(e).

Legal authority provides that various categories of 
eligibility for VA outpatient dental treatment-such as 
veterans having a compensable service-connected dental 
condition (Class I eligibility); one-time treatment for 
veterans having a noncompensable service-connected dental 
condition, provided they apply for treatment within a year 
after service (Class II eligibility); those having a 
noncompensable service-connected dental condition adjudicated 
as resulting from a combat wound or other service trauma 
(Class II(a) eligibility); and those who were detained as a 
POW (Class II(b) and Class II(c) eligibility), etc.  38 
U.S.C.A. § 1712; 38 C.F.R. § 17.161.

Further, to have had dental extractions during service is not 
tantamount to dental trauma, because trauma of teeth, even 
extractions, in and of itself, does not constitute dental 
trauma.  VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).  
Further, there is no indication in the service medical 
records that the Veteran had a wisdom tooth extracted in 
service due to disease.  The evidence does not show that the 
Veteran had impacted teeth, malposed teeth, or other 
developmental defects, which developed after 180 days or more 
of active service.  The evidence does not show that any tooth 
was extracted because of chronic periodontal disease after 
180 days or more of active service.

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The Veteran contends that he was injured during service in 
the 1965-1966 timeframe when he was in an automobile accident 
involving a truck and a bicycle.  He asserts that he suffered 
a concussion as well as trauma to his jaw/dental area.  VA 
has attempted to obtain inservice documentary evidence of 
this injury; however, the records do not confirm that it 
occurred.  In a March 2008 informal hearing presentation, the 
Veteran's representative alleged that the field hospital 
records had not been obtained, however, as noted, all service 
medical records have been requested in this case.  In 
addition, it was alleged that no attempts to verify if a Line 
of Duty investigation was conducted had been undertaken.  
However, the Veteran's service personnel records have in fact 
been obtained and do not reflect the claimed injury.

In support of his claim, the Veteran submitted a statement by 
A.L.R. who served with the Veteran.  He stated that he was 
aware of the accident, it delayed the Veteran's return to his 
unit, and the Veteran received medical treatment.  This 
person referred to a concussion, neck, and head injuries.  He 
did not refer to any jaw/dental injury.  The Veteran also 
submitted private medical records showing current jaw 
disability.  In those records, provided by T.M., DDS, it was 
noted that the Veteran's disability had been "in a slow 
progression since a truck accident in Vietnam in the 1960s."  
However, there is no indication that the Veteran's medical 
records to include the service medical records were reviewed 
by this physician.

The Board remanded this case for a VA examination.  The 
examiner reviewed the claims file and indicated that the only 
reference to the claimed inservice injury was provided by lay 
evidence.  There was no documentation of hospitalization or 
treatment of temporomandibular joint dysfunction.  The 
examiner stated that he could not conclude without resorting 
to mere speculation that an injury was incurred during 
military service.  

The Board has made a thorough review of the service personnel 
and service treatment records which appear complete.  The 
Veteran's dental records are included.  On entry, the Veteran 
had three of his molar teeth missing and had several 
cavities.  During service, he received regular dental 
examinations and treatment, including cavity treatment.  The 
Veteran did not undergo any dental or jaw surgery nor was he 
treated for any trauma.  On his December 1966 Dental Patient 
History, he reported that his present health was good and 
indicated that he had not ever had prolonged bleeding from 
injury or tooth extractions.  His discharge examination 
revealed that his head, face, and neck were all normal on 
physical examination.  The only inservice reference to any 
possible trauma is a record of a nasal fracture in September 
1965.  However, the Veteran was only treated for a nasal 
fracture.  There was no dental or jaw trauma.  

Further, on the Veteran's initial application for VA benefits 
received in September 1967, the Veteran only reported that he 
had a "fracture of the nasal bone and dislocation of 
cartilage in the nose - 10 Sept. 1965".  There is no claim 
of either dental or jaw trauma.  Similarly, on the Veteran's 
initial VA examination in December 1967, the Veteran reported 
that he had fractured nasal bones in service.  The Veteran 
reported the same history of having sustained a nasal 
fracture in service at the time of a September 1972 VA 
examination.  There is no indication of a jaw or dental 
disability due to trauma in these records.

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Thus, while the Veteran is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, although the Veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the Veteran is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issue does not involve a simple diagnosis.  See Jandreau; 
see also Woehlaert.  The Veteran is not competent to provide 
more than simple medical observations.  Thus, the Veteran's 
lay assertions are not competent or sufficient.  

Further, if lay testimony is determined to be credible, it 
establishes two of the three elements required for service 
connection under 38 C.F.R. § 3.303(b): (1) that the condition 
was "noted" in service, and (2) evidence of post-service 
continuity of the same symptomatology.  See Savage v. Gober, 
10 Vet. App. 488 (1997).  The third element, evidence of a 
relationship between the present disability and the post-
service symptomatology, may be established through lay 
testimony if the relationship and the disability are capable 
of lay observation.  See id; Hickson v. West, 12 Vet. App. 
247, 253 (1999).  However, laypersons are not competent to 
render medical opinions.  Barr, see also Grover v. West, 12 
Vet. App. 109, 112 (1999). 

In this case, the Board finds that the Veteran's report of 
inservice jaw/dental trauma is not supported by 
contemporaneous evidence and therefore, not credible.  The 
Board has duly considered the lay evidence; however, the 
statement of A.L.R. made no reference to jaw/dental trauma.  
The Veteran has a record of nasal trauma, but there is not 
only no record of dental or jaw trauma, the separation 
examination and dental examinations did not reflect any 
dental/jaw trauma or residuals thereof.  The Board finds that 
this contemporaneous evidence is simply more persuasive and 
probative than the Veteran's statements.  Likewise, while the 
Veteran may have told his private dentist this history, since 
the Board finds this history unsupported by the most 
probative evidence of record, the private dentist's 
documentation of such is no different than the Veteran making 
the statements himself and thus, the statements of the 
dentist are predicated on an inaccurate history.  Reliance on 
a veteran's statements renders a medical report incredible 
only if the Board rejects the statements of the veteran.  
Coburn v. Nicholson, 19 Vet. App. 427 (2006).  

The record does not demonstrate the existence of a current 
dental or jaw condition for which service connection might be 
granted.

The Board notes that the Veteran is not shown to be entitled 
to service connection or treatment under any of the other 
possible classes of eligibility.  For instance, there could 
be no eligibility for Class I dental care since he is not 
shown to have a service-connected compensable dental 
condition.  See 38 C.F.R. § 4.150.  He also was not a POW, 
which could otherwise provide a basis of entitlement under 
Classes II(b, II(c), III.  He is not entitled to Class III 
dental treatment, 38 C.F.R. § 17.161(g), (because his dental 
condition is not "professionally determined to be aggravating 
disability from an associated service-connected condition or 
disability."  He is not entitled to Class IV dental 
treatment, 38 C.F.R. § 17.161(h), because he is not in 
receipt of a total compensation rating.  He is not entitled 
to Class V dental treatment, 38 C.F.R. § 17.161(i), because 
he is not currently participating in a Chapter 31 
rehabilitation program.

Although the Veteran asserts that he incurred dental and jaw 
trauma in service, his assertions are not supported in the 
record.  The dental records, service treatment records, and 
service personnel records do not reveal any such trauma.  

Accordingly, service connection is not warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
Veteran's claim, and it must be denied.


ORDER

Service connection for jaw and dental disability is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


